Case 4:21-cv-10018-JEM Document 1-1 Entered on FLSD Docket 02/03/2021 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                              KEY WEST DIVISION

                                 IN ADMIRALTY
                                       4:21-cv-10018
                            CASE NO.


   IN THE MATTER OF:

   THE COMPLAINT OF KEY WEST JETSKI,
   INC. AS OWNER OF THE YAMAHA PERSONAL
   WATERCRAFT (HULL ID# YAMA2116I920)
   ITS ENGINES, TACKLE, APPURTENANCES,
   EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
   FROM OR LIMITATION OF LIABILITY,

         Petitioners.
   ________________________________________/




                    EXHIBIT “1”
         Case 4:21-cv-10018-JEM Document 1-1 Entered on FLSD Docket 02/03/2021 Page 2 of 3                                                    LJr..tr
                                                                         NO REFUNDS
                                        KEY WEST JETSKI, INC.                                                                                       `'.   i:.`, ``;`.`   ,:;::\j `fJ,




                                                         Bare Boat Lease Rental Contract
    This is a high risk activity and can result in injury or death. This is a release of liability, Hold Harmless agreement,
    this Indemnifies and releases the lessor of any negligence.

    WARNING= The charters of this equipment do not hold the Lessor responsible in any way whatsoever for any accident or incident
    resulting in injury or death from the use of this vessel or watersports equipment. This equipment is used at the renters / lessee's own risk.
                                                                 ILi=


    Thiscontractmadethis           ? #                           )c`-e-_                   2±±2, between Key West Jetski, lnc„ a Florida corporation, here-
    inafter called Lessor, and:


    ACKNOWLEDGMENT OF DANGER this is a High Risk activity and can result in injury or Death:                                                   The undersigned
    hereby acknowledges and            agrees that boats are recreational vessels and must be used with caution and                      care, as the water is
    used as a waterway for             other commercial and recreational craft. The undersigned is warned to pay strict                  attention to instructions
    provided to them by the Lessor and to operate this vessel in a safe manner. Furthermore, it is recognized by both parties that in
    operating or riding said vessel or boat by the undersigned, that undersigned assumes all risk which may result in injury or death.



~   Name       idp};`¢lfia `Lp`II
                                                                                                            Salesperson JJi cot'e,           Company±:££±£

    HomeAddress: 1`S lii`lfucl``lr              Dcrh     C2h.+i                                             Rental:              S                  3 a . c` a,
    City/State/Zip:          L.,1L^,4     Gf}     300`5T8                                                   Tax.                     S                          i. ,5~
    Driver License #:
                                                                                                            Total.                   S                , 3?-? }~
    Homephone#:                   f47¥~32® `'70Ll9
                                                                                                            Deposit:             S             + i.Oo I
. Local Address: Z=€o.r <ar`ig>q,.b`~`J                                 Phone:
                                                                                                            Test:                S
    Method of payment:                 Cash               MC                     Visa           Disc.

    Credit Card #:                                                                                          TOTAL DUE:           S


    RentalRate           /    Tc)c+r          Timeout:      i/              Time|n                          DamageAmount:        S



    RELEASE:         The undersigned hereby releases, Indemnifies and Hold Harmless Key West Jetski, Inc., an                              Key Resort,
    HHLPKEYWESTONELLC,andtheiragents,principals,officers,employees,theirheirsandsuccessorsfromanyandallclai demands, damages,
    action, causes of action or suit of any kind or nature whatsoever, including lessor negligence orforfailure to communicate all Federal and state laws
    governing the lease or rental of Personal Watercraft including all aspects of Rules of the Road, Navigation or operation of
    rented vessel or waverunner.        Including going under bridges, channel markers, all environmental conditions, currents, tides,
    wind, rain, fog or any other vessels you may encounter.      You are releasing the lessor of any negligence.    The undersigned also
    releases the lessor from everything including slip and fall on the dock, and particularly on account of any injury including
    death sustained in the operation of use of the noted rental vessel. The undersigned agrees to pay all costs of any actic>n necessary

    LIABILITY: The undersigned agrees to be solely responsible forany and all damage orinjuries done to or by any third party and agrees to indemnify
    and hold harmless and release the lessor even from its own negligence, Key West Jetski, lnc., and Parrott Key Resort, HHLP, KEY WEST ONE LLC
    their agents, principals, officers, employees, their heirs and assigns from any and all claims including a third party, but not limited to the costs of any
    necessary legal actions and attorney fees.

    Lessee agrees to Indemnify, hold harmless and release Lessor and their agents for any and damages or injuries which he or she
    may sustain even by a third party incident or from lessor negligence, from the operation or use of the rental vessel leased here under or caused
    by Lessee to others. Leasee agrees to indemnify and save Lessor harmless against any and all claims and liability of whatsoever
    kind or nature not otherwise covered herein, including negligence. Lessee agrees to pay all costs and expenses including attorney's
    fees incurred in connection there with relating to or arising from the possession, use, maintenance, condition or operation of the rental vessel.


    PAYMENT / DAMAGE: Renter is responsible for all charges. Renter consents to the reservation of credit for estimated charges due
    and as a security deposit against any possible damages and authorizes Key West Jetski, lnc. to process all charges due on renter's
    credit card.   The undersigned hereby agrees to be responsible for all damage done to the personal watercraft and anything it hits and agrees to
    pay Key West Jet§ki, lnc. in for the value of said vessel in the event the vessel is lost, destroyed, stolen, or if damaged to pay the full cost of repair.

    LEASE AGREEMENT:            I hereby acknowledge receipt from Key West Jetski, lnc. of the equipment or articles. This personal property is leased
    to me by Key West Jetski, lnc„ and I will use I.t for the stated peri.od and only for the purpose for which said equipment was manufactured and intended.
    I agree that upon termination of the lease I will return the chartered equipment in the same condition it was received and agree to pay any damages
    caused to equipment.

    SAFETY RULES: Failure to abide by these rules could result in loss of monies and deposi.t and possibly injury or death. (1) You must be at least
    legal age to rent or operate a vessel-boat. (2) Do not use alcohol before or during operation of personal vessel. (3) All riders must wear a properly fitted,
    USCG-approved life jacket. (4) Securely attach engine stop lanyard (kill switch) to your wrist or life jacket. Keep attached at all times. (5) Boats do not
I`E`L-I.--I..      I[ic     u..`-` ,,.,. :,,.`._    ,,., _~,    ._._____.     __   __

     Case 4:21-cv-10018-JEM Document 1-1 Entered on FLSD Docket 02/03/2021 Page 3 of 3
HHLPKEYWESTONELLC,andtheiragents,principals,officers,employees.theirheirsandsucc-esscrs€rc=a=,a:=a_=`£_-.rar=-5-3-==-:=~==+E£
action,causesofactionorsuitofanykindornaturewhatsoever,includinglessornegligenceorforfailuretocommunicateai3F8aae-ci.a=Lts.L±£F]bs
governing the lease or rental of Personal Watercraft including aH aspects of Rules of the Road, Navigation or opera{£S.r, cf
rented vessel or waverunner.       Including going under bridges, channel markers, aH environmental conditions, currents. tides,
wind, rain, fog or any other vessels you may encounter.       You are releasing the lessor of any negligence.   The undersigned also
releases the lessor from everything including slip and fall on the dock, and particularly on account of any injury including
death sustained in the operation of use of  tlle noted rental vessel. The undersigned agrees to pay aH costs of any action necessary.

LIABILITY:Theundersignedagreestobesolelyresponsibleforanyandalldamageorinjuriesdonetoorbyanythirdpartyandagreestoindemnify
andholdharmlessandreleasethelessorevenfromitsownnegligence,KeyWestJetski,lnc,,andParrottKeyResort,HHLP,KEYWESTONELLC
their agents pnncipals officers, employees, their heirs and asslgns from any and aH claims includlng a third party, but not limited to the costs of any
necessary legal actions and attorney fees.


Lessee agrees to Indemnify, hold harmless and release Lessor and their agents for any and damages or injuries Which he or She
may sustain even by a third party incldent or from lessor negligence, from the operatlon or use of the rental vessel leased here under or caused
by Lessee to others. Leasee agrees to indemnify and save Lessor harmless against any and aH claims and liabHity of Whatsoever
kind or nature not otherwise covered herein, including negligence. Lessee agrees to pay all costs and expenses lncludlng attorney's
 fees incurred ln connection there with relating to or arlsing from the possesslon use, mamtenance, Condltlon or operatlon of the rental vessel

 PAyMENT / DAMAGE:          Renter is responsible for aH charges Renter consents to the reservation of credit for estimated charges due
 and as a security deposit against any possible damages and authorizes Key West Jetski, lnc. to process aH charges due       or ref.ter s
 credit card.    The undersigned hereby agrees to be responsible for au damage done to the personal watercraft and ant:h,:ris : -..`s 3i a:.€€s i:
 pay Key West Jetski         lnc in for the value of said vessel in the event the vessel is lost, destroyed, stolen                    or f Camage= :: fs          .r; ..     ::i-:--€-. ~` -

 LEASE AGREEMENT:                       I hereby acknowledge receipt from Key West Jetski, lnc. of the equip~er: cr ai : es --s :€.i:-:..-- :=€+                                   s j3±?,3:
 to me by Key West Jetski. Inc.. and I will use it for the stated per.Iod and only for the purpose for `,',.``.cr sa : €=. :~€--L ;s ~3-..3:-.-== * --i-=i==
 I agree that upon terminatlon of the lease I will return. the chartered equipment in the same co-a : c~ : .'`2s -" . 3: ar = agree " p3,~ arty : 3~ i;3:
 caused to equipment.

 SAFETY RULES:            Failure to abide by these rules could result in loss of monies and cepos': ar= =i:ss I ..                   r,..r;, 3r i=€atr      ` , Y3:I mLs: be a: ieas:
 legalagetorentoroperateavessel-boat.(2)Donotusealcoholbeforeorduringopera:IonLof=ersolai.esse,i3iAHricersriust`,\iearaproper{ytlttea
 USCG-approved life jacket (4) Securely attach englne stop lanyard (khl switch) to your \','rist or llfe Jacket. Keep attached at aH times (5) Boats do not
 have brakes! Always operate at a safe speed and be prepared to stop or alter course ln emergencies Allow yourself ample stopplng space                                           (6) Know
 rlght-of-wayrules.GeneraHy,keeptoyourrlghtandsafelyavoidothercraft.Toavoidcollislon,youmuststayatleast300feetawayfromotherjetskls,boats,
 swlmmers,docks,orotherobstacles(7)Neverridesidebysldeorfollowapersonalwatercraftdirectlyinfrontofyou(8)LooklnaHdlrectlonsconstantly
 forotherboats,skiers,dlversandswimmers,andotherpersonalwatercraftStayalert'(9)Avoidwakejumplngandpassingclosetoanyotherboats.(10)
 Personal watercraft temporarily lose steering when throttle ls not applied (11 ) Any unsafe rlding practices will termlnate your rlde lmmediatelyl As a result
 of thls, no refund of rental monies will be made                            (13) lt ls alwa/s the "show-off' who gets Into trouble. Therefore, do not be a show-off.

 WAVIER: I have read the terms and conditions of this lease-rental contract and agree thereto.

 *    Customer   is   liable      for     aH       Marine      and   Coast    Guard     violations.   Operators   are   warned   to   pay   strict   attention    to     instructions       and

 operate equlpment ln a safe manner                Passengers are advlsed to avold dlstractlng the attentlon of the operator                                     while      vehicle    is    in
 n.^+:^n
 motion.  I+ must
         It   mllc`+ beha recognized
                            rar`hnni7cih that
                                           that;>:g;erating
                                                  in nneratinaor or   ridinaonon any
                                                                  riding           any type
                                                                                         type vessel they are assuming the risk Which                            may     result   in   injury.



                                                                                                        Lessee



                                                                                                        Lessee
  Lessee
